Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 21, 2016                                                  Robert P. Young, Jr.,
                                                                                Chief Justice

  153699-700                                                          Stephen J. Markman
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano
                                                                     Richard H. Bernstein
  DONALD SCHWARCK, Personal Representative                                 Joan L. Larsen,
  of the Estate of KAREN IRENE SCHWARCK,                                             Justices
  Deceased,
                 Plaintiff-Appellee,
  v                                            SC: 153699
                                               COA: 322696
                                               Mackinac CC: 12-007341-NP
  ARCTIC CAT, INC.,
           Defendant-Appellant,
  and
  RENTAL EXPRESS, INC.,
           Defendant,
  and
  T & RC COMPANY d/b/a INDIAN RIVER
  SPORTS CENTER,
            Defendant.

  _________________________________________/
  JOSHUA BONNO, Personal Representative of
  the Estate of EDITH BONNO, Deceased,
                Plaintiff-Appellee,
  v                                            SC: 153700
                                               COA: 325439
                                               Mackinac CC: 12-007349-NP
  ARCTIC CAT, INC.,
           Defendant-Appellant,
  and
  RENTAL EXPRESS, INC.,
           Defendant,
  and
  T & RC COMPANY d/b/a INDIAN RIVER
  SPORTS CENTER,
            Defendant,
                                                                                                               2


and
DONALD SCHWARCK, Personal Representative
of the Estate of KAREN IRENE SCHWARCK,
Deceased,
               Defendant.

_________________________________________/

      On order of the Court, the application for leave to appeal the January 14, 2016
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court prior to the
completion of the proceedings ordered by the Court of Appeals.

       MARKMAN, J. (dissenting.)

       I would grant leave to appeal in light of the Court of Appeals dissent to assess
whether that court erred by vacating the trial court’s grant of summary disposition.
Although a close call in certain respects, I am concerned nonetheless that the Court of
Appeals may have misconstrued aspects of the deposition testimonies of both plaintiffs’
reconstruction expert and the fire chief and thereby engaged in excessive speculation
concerning the chain of events leading to the tragic accident in this case.

       ZAHRA, J. (dissenting.)

        I would grant leave to appeal to consider whether the Court of Appeals majority
erred by finding a genuine issue of material fact regarding causation with respect to
plaintiffs’ products liability claim. While undeniably a tragic accident, I tend to agree
with the trial court and the Court of Appeals dissent, which both found plaintiffs’ theory
of causation speculative. Plaintiffs may show causation circumstantially, but evidence
“must facilitate reasonable inferences of causation, not mere speculation.” Skinner v
Square D Co, 445 Mich. 153, 163-164 (1994). It is not “sufficient to submit a causation
theory that, while factually supported, is, at best, just as possible as another theory.” Id.
at 164. The gravamen of plaintiffs’ causation theory is that the gear shift was in “silent
reverse” mode. Plaintiffs’ theory is a possibility, but no more probable than other
contemplated theories. Consequently, I question whether the majority correctly
concluded that plaintiffs established a genuine issue of material fact regarding causation.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 21, 2016
        t1220
                                                                             Clerk